DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant action is in response to an amendment filed 7/25/2022. 
Claims 2, 6, 15, 18-20, 43, 44 and 94-97 are pending and under examination. 
The instant application filed 10/23/2018 is a continuation of PCT/US2017/036525 filed 6/18/17 which claims priority to provisional application 62/347,302 filed 6/8/2016. 

Information Disclosure Statement
An information disclosure statement filed 7/25/2022 has been identified and the documents considered.  The corresponding signed and initialed PTO Form 1449 has been mailed with this action.  The documents listed as an ISR has been considered but has been crossed off the 1449 so that it will not appear on the face of any patent issuing from the instant application.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 6, 15, 18, 19 and 94 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Martino et al (Blood, 2011, page 1-39) in view of Gao et al (US 20130101558) and Klinman et al (US 8,053, 422) and Schwerk and Savan (J Immunol. 2015, 2963–2971).  This rejection is maintained for reasons of record.
The instant claims are drawn to an scAAV comprising an inhibitory nucleic acid in the 5’ or 3’ UTR of the AAV genome. The inhibitor is specifically 3 copies of SEQ ID NO:6. 
The art teaches a combination that renders obvious this claim. First, Martino et al teach scAAV vectors are improved by inhibitors that decrease innate immune responses. 
Independent of the capsid or expression cassette, scAAV vectors induced dose-dependent innate responses by signaling through TLR9. Increased innate responses to scAAV correlated with stronger adaptive immune responses against capsid (but not against the transgene product). However, these could be blunted by transient inhibition of TLR9.

This is done by administering the inhibitor with the scAAV (see figure 4). The goal is to reduce innate inflammatory responses to AAV in the liver (see e.g. page 8). 
With regard to design therapeutic protocols, our data show that innate and adaptive responses to scAAV vectors can be effectively suppressed by blocking TLR9 signaling (albeit the effect on antibodies against capsid was largely transient).

	In contrast to administering the inhibitor separately, the art is replete with references teaching insertion of nucleic acid inhibitors in the UTR of genes either 5’ or 3’. Gao et al teach that expression of inhibitors from the 3’ UTR of the virus e.g. scAAV furthermore with therapeutic genes (¶0009, 0032 and 0048). It has been found that this region (Schwerk and Savan) is critical via construction in controlling immune response (page 2, ¶3). 
	As to the inhibitor, a suppressive inhibitor as that claimed is identified in the art (see Klinman, ¶0101).  	 
(0101) In one embodiment, the suppressive ODNs have a sequence comprising at least one of the human telomere-derived TTAGGG suppressive motifs. In some examples, the ODN has at least one TTAGGG motif, and in certain examples, the ODN has multiple TTAGGG motifs. For example, in particular embodiments, the ODN has from about two to about 20 TTAGGG motifs. In this context, "about" refers to a difference of an integer amount. Thus, in some examples, the suppressive ODNs have from two to five TTAGGG motifs, such as three or four TTAGGG motifs. In some embodiments, the ODN includes or consists of three, four, five, six, seven, eight, nine, ten, eleven, twelve, thirteen, fourteen or fifteen TTAGGG motifs. 

Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the sequence of Klinman et al into the vectors of Martino et al and in the UTR of the vectors as taught by Gao et al in view of Schwerk and Savan. Such a modification would have resulted in a virus encompassed by the claimed invention. As noted above: 1) Martino et al teach the impact of reducing TLR9 for scAAV administration by use of TLR9 inhibitors; 2) Gao et al in view of Schwerk and Savan teach the benefit and ability of insertion in the UTR of the vector 3) Klinman et al teach the recited oligonucleotide sequence is known and not new in the art. Thus, a person of ordinary skill in the art, absent evidence to the contrary, would have reasonably expected that a virus could have been used to express the TLR9 inhibitors from the scAAV.
Gao et al teach i.e. a reporter gene (figure 1). As well, inducible promoters are taught (see e.g. ¶0069). 

Claims 20, 43, 44 and 95-97 are rejected under 35 U.S.C. 103 as being unpatentable over Martino et al (Blood, 2011, page 1-39) in view of Gao et al (US 20130101558) and Klinman et al (US 8,053, 422) and Schwerk and Savan (J Immunol. 2015, 2963–2971) as applied to claim s 2, 6, 15, 18, 19, 91 and 94 above, and further in view of Gilliet et al (US 20110033448) and Lee (US 20180275120). This rejection is maintained for reasons of record.
A TLR9 inhibitor represented by SEQ ID NO:9 is known in the art (Gilliet et al). 
RESULT 1
US-11-957-959A-6
; Sequence 6, Application US/11957959A
; Publication No. US20110033448A1
; GENERAL INFORMATION
;  APPLICANT: Michel Gilliet
;  APPLICANT:Roberto Lande
;  APPLICANT:Yong-Jun Liu
;  TITLE OF INVENTION: Inhibitors of LL-37-Mediated immune
;  TITLE OF INVENTION:reactivity to self nucleic acids
;  FILE REFERENCE: 019856.0170
;  CURRENT APPLICATION NUMBER: US/11/957,959A
;  CURRENT FILING DATE: 2008-07-18
;  PRIOR APPLICATION NUMBER: 60/870,375
;  PRIOR FILING DATE: 2006-12-15
;  NUMBER OF SEQ ID NOS: 7
;  SOFTWARE: FastSEQ for Windows Version 4.0
; SEQ ID NO 6
;  LENGTH: 25
;  TYPE: DNA
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetically created sequence
US-11-957-959A-6

  Query Match             100.0%;  Score 25;  DB 31;  Length 25;
  Best Local Similarity   100.0%;  
  Matches   25;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 TTTAGGGTTAGGGTTAGGGTTAGGG 25
              |||||||||||||||||||||||||
Db          1 TTTAGGGTTAGGGTTAGGGTTAGGG 25
  
Gilliet teaches that this sequence could be expressed by a vector 
7.  A molecular inhibitor comprising an oligonucleotide that binds to a marker specific to pathogenic interferon production.
13.  A vector encoding and capable of expressing an oligonucleotide according to claim 7.

Copies of decoy can be linked together as taught by Klem et al wherein linkers comprising AAAAA are known in the art (see e.g. Lee, ¶0044). 
Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to use known related sequences and methods of using linkers as demonstrated by Gilliet and Lee in the combined AAV of Martino et al in view of Klinman and Gao et al in view of Schwerk and Savan. Such a modification would have resulted in a virus encompassed by the claimed invention. As noted above: 1) Martino et al teach the impact of reducing TLR9 for scAAV administration by use of TLR9 inhibitors; 2) Gao et al in view of Schwerk and Savan teach the benefit and ability of insertion in the UTR of the vector 3) Klinman et al teach the recited oligonucleotide sequence is known and not new in the art 4) SEQ ID NO:9 is known for the use as an inhibitor of TLR9 5) as are linkers with oligos as demonstrated by Lee. Thus, a person of ordinary skill in the art, absent evidence to the contrary, would have reasonably expected that a virus could have been used to express the TLR9 inhibitors from the scAAV.

Applicants arguments
Applicants argue that there is no reason to combine the teachings of Martino with Gao, Klinman or Schwerk with a reasonable expectation of success. In establishing a rationale for combining references, the Courts have established that the following are proper rationales. 
Exemplary rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

In this case, the rationale was established that the prior art elements were known in the art. Martino et al tach that it was known in the art that scAAV is improved with the blocking TLR9. This action ensures a reduced innate and adaptive response to the scAAV vector. Klinman details a cis acting TLR9 antagonists that demonstrates 1) that the claimed sequences was known in the art and 2) this molecule is administered to a subject to suppress TLR9 activity. Hence, one could with predictable responses combine the use of a known TLR9 ODN to block TLR9 as required by Martino et al to improve scAAV activity. One is motivated to block TLR9 using an ODN for delivery of scAAV as it is not possible to knock out TLR9 in every recipient of scAAV. Rather, one would deliver the components together. And Schwerk in view of Gao provides sufficient reason to insert the immune inhibitor in the UTR of scAAV. Gao teaches 
 rAAV-mediated replacement of the LDL receptor represents a promising approach for the treatment of this genetic disorder, but may be limited by host immunity against the therapeutic gene product.sup.39,40 . Sustained miR-122 inhibition could provide an alternative therapy for familial hypercholesterolemia.

The solution is to insert inhibitory binding sites into the UTR of the scAAV. And this could be replaced in light of the teachings of Martino et al and Klinman by TLR9 inhibitors. This is not only combining prior art teachings but replacing one known element for another with predictable results. Schwerk attests to this by indicating the critical role that UTR plays in controlling the immune response and as is demonstrated by Gao et al and Schwerk. 
	Regarding a reasonable expectation of success, the art demonstrates that scAAV activity is enhanced when TLR9 is blocked by co-administering a TLR9 ODN, contrary to applicants assertions. The proposal is made that his allows the scAAV to avoid innate and adaptive immunity (Martino et al).

    PNG
    media_image1.png
    504
    898
    media_image1.png
    Greyscale

 Hence, use of a TLR9 ODN with scAAV demonstrates a predictable improvement in innate and adaptive immunity. In fact, TNF is decreased by about 95% as in applicants findings. 
With regard to design therapeutic protocols, our data show that innate and adaptive responses to scAAV vectors can be effectively suppressed by blocking TLR9 signaling (albeit the effect on antibodies against capsid was largely transient). A more general implication of these results is that a change in the genome configuration (from ssDNA to sc/double-stranded) can alter the immunogenicity of a viral particle.

The sequence to inhibit immune responses was well known in the art. Klinman teaches that this oligo is immunosuppressive with predictable results. As well, Klinman teaches that multiple copies of this ODN is preferable
(96) The present disclosure relates to the use of a class of DNA motifs that selectively inhibits or suppresses immune activation. Optimal activity is observed using multimers of these motifs, which are rich in G bases. The suppressive ODNs of the disclosure are highly specific (i.e., are neither toxic nor non-specifically immunosuppressive) with a good therapeutic index, and are useful for inhibiting an immune response.

As to a reasonable expectation of success, part of applicants’ arguments is that one would not have expected success in using theTLR9 inhibitor in cis. Despite the issue that applicants have provide no evidence to support this, there is art to suggest that the substitution of the TLR9 inhibitor comprising SEQ ID NO:6 would have worked for that of a miRNA inhibitor. This is because the action of a miRNA is that of a decoy (see e.g. abstract Cui et al). Hence, the success of Gao et al in inhibiting miRNA in light of the teachings of Schwerk et al would have provided substantial indication of success of inserting the known immunosuppressive ODN into the UTR of a scAAV. 
Given that it is shown that the immunosuppressive activity of ODNs improves scAAV function, that the art teaches that such immunosuppressive activities are improved by SEQ ID NO:6 and SEQ ID NO:9 as well as insertion in the UTR of sequences renders the claimed invention obvious. In the absence of secondary or unexpected properties that demonstrate that these results were unexpected, the success of the above teachings the claims are prima facia obvious.  
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIA MARVICH/Primary Examiner, Art Unit 1633